9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Duplicate claims
Applicant is advised that should claims 7-8 be found allowable, claims 20-21, respectively, will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite the limitation "the mixture". There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 20-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiao et al. (US 2019/0151954, hereinafter referred to as "Xiao").
Regarding claims 1, 7-8, and 20-21, Xiao teaches a powder recycling system [0021] comprising: 
a powder sieving module (Fig. 1 – element 60), which receives recycling powder from a transfer channel (Fig. 1 – element 40),
a recycling powder storage tank (Fig. 1 – element 50) for receiving recycling powder passing a sieve standard from the sieving module [0032],
a series of channels (Fig. 1), including the transfer channel (Fig. 1 – element 40), connecting the powder sieving module, recycling powder storage tank, a mixing module (Fig. 1 – element 70), and a refilling tank (Fig. 1 – element 81) together in series [0032, 0035], 
a virgin powder inlet (Fig. 1 – element 72) connected to the mixing module, 
and the mixing module being configured to fully mix the recycling and virgin powders and provide the mixed powder for recycling using a weighing proportioning control [0035], reading on a controller as claimed. 
Xiao teaches a recycling powder inlet (Fig. 1 – element 71) with a weighing apparatus (Fig. 1 – element 73) disposed between the recycling powder storage tank and the mixing module, the weighing apparatus being configured to extract recycling powder of a proper weight to enter the mixing apparatus (Fig. 1 – element 74), and the virgin powder inlet with another weighing apparatus (Fig. 1 – element 73) configured to add virgin powder of a proper amount to the mixing apparatus, the mixing apparatus of the mixing module being configured to fully mix the recycling powder with the virgin powder at a precise weight ratio [0035].
As the recycling powder inlet is located before the virgin powder inlet of the mixing module in Xiao (Fig. 1), and further the proper amount of virgin powder to be added corresponds to a weighed amount of recycling powder [0035], it is implicit that virgin powder inlet would be opened after the recycling powder inlet in order to provide a proper amount to the mixing apparatus, and the mixing module is capable of sequentially providing amounts of recycling and virgin powders through the separate recycling and virgin powder inlets. 
Regarding claim 2, Xiao teaches a vibration apparatus (Fig. 1 – element 62) connected below the sieving module for vibrating the sieving module by a vibrating motor to effectively sieve the recycling powder [0033], such that the sieving module moves relative to the vibration apparatus. 
Regarding claim 3, Xiao teaches a sieve mesh (Fig. 1 – element 63) located in the middle of the sieving module for separating the recycling powder into at least two types according to a sieving standard [0032-0033]. 
Regarding claim 6, Xiao teaches a pneumatic module (Fig. 1 – element 30) comprising a gas supply apparatus (Fig. 1 – element 32) and flow control element (Fig. 1 – element 33) configured to provide a protection gas for mixing with the recycling powder and enabling the recycling powder to float and move in the transfer channel to the recycling powder storage tank [0029-0030], thus facilitating the movement of the subsequent mixture of sieved, recycling powder and virgin powder from the mixing module to the refilling tank. 
Regarding claims 22-23, the system as claimed is not seen to be limited by features of the reclaimed and virgin powders intended to be worked upon by the system itself. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. Nevertheless, the mixing module in Xiao contains separate recycling and virgin powder inlets and provides a mixed powder based upon a weighing proportioning control [0035], such that the mixing module is seen to be capable of providing separate and different proportions of the recycling and virgin powders. 

Claims 1, 6-8, and 20-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alonso et al. (WO 2017/194118 A1, hereinafter referred to as "Alonso").
Regarding claims 1, 7-8, and 20-21, Alonso teaches a material management station circuit (Fig. 2A – element 200) used in conjunction with a material management station and trolley (Fig. 1B – elements 106 and 102) for collection and recycling of non-fused build material [0023, 0026, 0032], wherein the material management station is part of a 3D printing system (Fig. 1A – element 100) using a build material of powdered metal [0004, 0006]. 
Alonso teaches the material management station circuit including a build material trap for performing cyclonic filtration of an incoming fluidized flow of build material and air (Fig. 2A – element 218b, Fig. 2C – element 218), wherein the build material trap receives non-fused build material from the trolley (Fig. 2A – element 102) via a first conduit (Fig. 2A – element 272) through an inlet (Fig. 2C – element 296) of the build material trap. Following filtration and powder separation of the build material, the build material particles drop down into a vacuum sealed recipient (Fig. 2C – element 299) before exiting from the build material trap [0041-0043].
The particles exit from the build material trap (Fig. 2A – element 218b) to a recovered build material container (Fig. 2A – element 208A, [0043]). 
The material management station circuit includes conduits eight to ten (Fig. 2A – elements 286, 288, 290) connecting the flow of build material particles from the recovered build material container (Fig. 2A – element 208A) to the trolley (Fig. 2A – element 102) for providing build material to the 3D printer [0056, 0058-0059].
The material management station circuit includes fresh build material supply containers (Fig. 2A – elements 214a, 214b) which connect via a sixth conduit (Fig. 2A – element 282) to a mixing container (Fig. 2A – element 212), the mixing container being connected to the tenth conduit (Fig. 2A – element 290). 
A controller (Fig. 2A – element 295) operates a system of valves in order to allow flow of recovered build material from the recovered build material container and fresh build material from the fresh build material supply containers to the mixing container [0034, 0051, 0056]. Particularly, the controller is capable of separately opening the valves allowing for passage from the recovered build material container to the mixing container (Fig. 2A – elements 256, 258, 254) while valves allowing passage from the fresh build material supply containers to the mixing container (Fig. 2A – elements 252a, 252b) are closed [0035]. As such, the controller in the circuit of Alonso is further seen to be capable of sequentially providing amounts of recovered build material and fresh build material through the conduits by sequentially opening the valves between the build material containers and the mixing containers (recovered build material valves – elements 256 and 258, and fresh build material valves – elements 252a, 252b). 
The mixing container (Fig. 2A – element 212) is used to mix the recovered build material with fresh build material before suppling the build material to the 3D printer [0047]. 
Regarding claim 6, Alonso teaches the valves being actuated using compressed air and the controller electronically operating the opening and closing of the valves, allowing for flow of the build material through the conduits [0033]. 
Regarding claims 22-23, the system as claimed is not seen to be limited by features of the reclaimed and virgin powders intended to be worked upon by the system itself. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. Nevertheless, Alonso teaches that a selected ratio of recycled build material from the recovered build material container and fresh build material from the fresh build material supply containers can be transported to the mixing container, and that the ratio of fresh build material to recovered build material may be any selected ratio. Alonso further teaches an exemplary ratio of 80% recovered to 20% fresh build material for a printhead cartridge 3D printing process [0057]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0151954, hereinafter referred to as "Xiao") as applied to claim 3 above.
Regarding claims 4-5, Xiao teaches the sieve module for separating the recycling powder into at least two types [0032], and further, the sieve mesh of Fig. 1 (element 61) depicts a two-pass sieve, such that first and second filters as claimed would have been obvious to one of ordinary skill in the art. Additionally, in Fig. 1, an ultrasonic vibration apparatus (element 63) is coupled to the second, lower pass portion of the sieve mesh, such that it would have been obvious to one of ordinary skill in the art to subject different portions of the sieve mesh to ultrasonic vibration in order to increase sieving efficiency while the sieving module also undergoes vibration provided by the vibration apparatus [0033]. Additionally, Xiao teaches the recycling powder being sieved into different types according to a sieving standard, for example 63 µm, such that recycling powder corresponding to a sieving standard, <63 µm, enters the recycling powder storage tank, and recycling powder that does not correspond to the sieving standard is channeled to a discarded powder storage tank (Fig. 1 – element 64) [0032-0033].

Response to Arguments
Applicant's arguments filed 03/07/2022 with regards to the prior art rejections over Xiao (US 2019/0151954) have been fully considered but they are not persuasive. 
Applicant argues in contrast to a controller operable with the powder reclamation system for sequentially providing a first amount of the filtered reclaimed powder and a second amount of the virgin powder through the powder recirculation passageway as recited in independent claim 1, Xiao merely discloses a system that includes a weighing apparatus 73 that weighs the amount of recycling powder that passes to the mixing apparatus 74. The Examiner does not concur. The mixing module disclosed in Xiao completes a proportioned mixing of the recycling powder and virgin powder through a weighing proportioning control operation involving separately weighing an amount of supplied recycling powder and then providing a corresponding amount of virgin powder to the mixing apparatus [0035]. Therefore, the mixing module in the Xiao is seen to sufficiently meet the structure and functionality of the controller as claimed. 
Applicant further argues that Xiao does not disclose or suggest a filtered powder valve operable with the filtered reclaimed powder hopper for regulating a flow of filtered reclaimed powder to the powder recirculation passageway; and a virgin powder valve operable with the filtered reclaimed powder hopper for regulating a flow of virgin powder to the powder recirculation passageway, wherein the controller is operably coupled to the filtered powder valve and the virgin powder valve for providing the mixture of the filtered reclaimed powder and the virgin powder through the powder recirculation passageway, as recited in independent claim 20. The Examiner reiterates the teachings of Xiao applied in the rejection of claim 20 above of a recycling powder inlet (Fig. 1 – element 71) with a weighing apparatus (Fig. 1 – element 73) disposed between the recycling powder storage tank and the mixing module, the weighing apparatus being configured to extract recycling powder of a proper weight to enter the mixing apparatus (Fig. 1 – element 74), and the virgin powder inlet with another weighing apparatus (Fig. 1 – element 73) configured to add virgin powder of a proper amount to the mixing apparatus, and the mixing apparatus of the mixing module being configured to fully mix the recycling powder with the virgin powder at a precise weight ratio [0035]. It is noted that the mixing module in the system of Xiao necessarily constitutes part of the recirculation pathway as a system of channels (Fig. 1), including the transfer channel (Fig. 1 – element 40), connect the powder sieving module, recycling powder storage tank, mixing module (Fig. 1 – element 70), and refilling tank (Fig. 1 – element 81) together in series [0032, 0035]. Furthermore, the recycling and virgin powder weighing apparatus control entry of the respective powders from the recycling powder storage tank and the virgin powder inlet to the mixing apparatus, reading on the valve structures as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/10/2022